Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 09/21/2021, which are in response to USPTO Office Action mailed 06/22/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claim 1 recites “wherein when the risk state is detected, the alarm controller is configured to adjusts the threshold”, but should instead read “wherein when the risk state is detected, the alarm controller is configured to adjust the threshold”.
Claim 17 recites “detect an abnormal state of the driver based on at least on determining that a visual-line direction of the driver or a face direction of the driver is equal to or more than a threshold, wherein a monitoring result of the driver includes the visual-line direction and the face direction”, but should instead read “detect an abnormal state of the driver based at least on determining that a visual-line direction of the driver or a face direction of the driver is equal to or more than a threshold, wherein a monitoring result of the driver includes the visual-line direction or the face direction”. The “or” change is to maintain consistency within the limitation language and the specification, specifically page 13, lines 19-21, page 15, lines 6-8, and page 16, lines 13-16.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim interpretations from the USPTO Office Action mailed 06/22/2021 remain invoked in regards to “driver monitor” in claim 1, “driver abnormal state detector” in claim 1 and 2, “risk state detector” in claims 1, 3, and 4, and “alarm controller” in claims 1, and 5-16, and the corresponding structure for “driver monitor”, “driving abnormal state detector”, “risk state detector”, and “alarm controller” on Page 2, lines 11-19, and Page 17, lines 19-26 of applicant’s specification. It is clear from the specification that these limitations are referring to the processing components of a computer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a vehicle driving control system having an automatic driving mode for causing a vehicle to travel under automatic driving, the system comprising: a driver monitor configured to monitor a driver in a vehicle compartment who can take over driving from the driving control system during traveling in the automatic driving mode; a driver abnormal state detector 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a vehicle driving control system having an automatic driving mode for causing a vehicle to travel under automatic driving”, “a driver monitor”, “a driver abnormal state detector”, “a risk state detector”, “an alarm controller configured to control an alarm to be output to the driver during traveling in the automatic driving mode based on detecting the abnormal state of the driver and the risk state of the automatic driving mode”, and “the alarm controller is configured to adjusts the threshold for detecting the abnormal state of the driver such that a timing of outputting the alarm becomes earlier than when the risk state is not detected”. The vehicle driving control system, driving monitor, driver abnormal state detector, risk state detector, and alarm controller, with their corresponding interpretations as stated above, are all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The controlling an alarm to be output step and alarm controller adjusting a threshold step are recited at a high level of generality and amount to mere data gathering and displaying, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.

Claim 2 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites the driver abnormal state detector is configured to detect the abnormal state based further on an eye-closed state of the driver. This limitation, but for reciting “the driver abnormal state detector”, can be reasonably performed in the human mind. The element “the driver abnormal state detector” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claims 3 and 4 contain limitations that are no more than the abstract idea recited in claim 1. The claims recite the risk state detector is configured to detect acceleration during traveling as the risk state. This limitation, but for reciting “the risk state detector”, can be reasonably performed in the human mind. The element “the risk state detector” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claims 5-8 contain limitations that are no more than the abstract idea recited in claim 1. The claims recite the alarm controller is configured to control the alarm by changing magnitude or output timing of the alarm. The “alarm controller” is recited at a high level of generality to generically link the abstract idea to a technological environment. The step “control the alarm” is merely data gathering and displaying which is insignificant extra-solution activity. Thus, the claims contain ineligible subject matter. 

Claims 9-12 contain limitations that integrate the abstract idea of claim 1 into a practical application. Thus, claims 9-12 contain eligible subject matter.

Claims 13-16 depend from claims 9-12, and therefore include the eligible subject matter of claims 9-12. Thus, claims 13-16 contain eligible subject matter.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a vehicle driving control system having an automatic driving mode for causing a vehicle to travel under automatic driving, the system comprising: circuitry configured to: monitor a driver of the vehicle in a vehicle compartment who can take over driving from the driving control system during driving in the automatic driving mode, detect an abnormal state of the driver based on at least on determining that a visual-line direction of the driver or a face direction of the driver is equal to or more than a threshold, wherein a monitoring result of the driver includes the visual-line direction and the face direction, detect, as a risk state of the automatic driving mode, at least one of a control state or a traveling environment of the vehicle in the automatic driving mode, and control an alarm to be output to the driver during traveling in the automatic driving mode based on detecting the abnormal state of the driver and the risk state of the automatic driving 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a vehicle driving control system and circuitry are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of controlling an alarm to be output and adjusting the threshold step are mere data gathering and displaying, and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. see MPEP 2106.05(g) and see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 2020/0231182 A1, hereinafter referred to as Oba), and further in view of Goldman-Shenhar (US 10,252,729 B1, hereinafter referred to as Goldman).
Regarding claim 1,
Oba teaches a vehicle driving control system having an automatic driving mode for causing a vehicle to travel under automatic driving ([0054], an automatic driving system, for the vehicle to travel under automatic driving, including a vehicle control system), the system comprising:
([0064], the driver monitoring unit monitors the driver in the vehicle; [0124], the driver can take over driving in manual mode from the automatic driving mode during traveling); 
a driver abnormal state detector configured to detect an abnormal state of the driver based on a monitoring result by the driver monitor ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight (see also [0108]); here, the line-of-sight is the monitored result from the driver monitor);
a risk state detector configured to detect, as a risk state of the automatic driving mode, at least one of a control state or a traveling environment of the vehicle in the automatic driving mode ([0270], the vehicle control system acquires surroundings information such as weather, events, and the like that affect an assumed route and traveling the route; [0282], the automation level setting unit sets a distribution of automation levels that are allowable on the traveling route based on map information, surroundings information, and the like; [0286], the driver is notified of changes that will cause the driver to be asked to return to the driving in section where autonomous driving is restricted; here, the control states are the levels of autonomy and risk states are determined based on traveling information; here, the risk states are the route sections where autonomy levels are lower, or manual mode); and
an alarm controller configured to control an alarm to be output to the driver during traveling in the automatic driving mode based on detecting the abnormal state of the driver and the risk state of the automatic driving mode ([0077], an alarm is output to the driver by the vehicle control unit; [0128], a notification control unit provides a notification of various kinds of information or an alert to the driver or reminds the driver of paying attention; [0459], the driving mode switching control unit causes the notification about switching to manual mode to be provided to the driver; here, switching to manual mode occurs when the autonomous mode is no longer acceptable (i.e. in a risk state); [0472], the notification unit issues an alert/alarm for wakefulness of the driver; here, the alarm is output to the driver when the driver is detected as not wakeful (i.e. in an abnormal state)),
wherein the driver abnormal state detector is configured to detect the abnormal state of the driver based at least on determining that a visual-line direction or a face direction of the driver is equal to or more than a threshold ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight; [0108], the abnormal state is based on comparing the line-of-sight to a predetermined threshold (i.e. equal to or more than a threshold); [0089], the line-of-sight detection unit performs line-of-sight detection of the face of the driver, an orientation of the face of the driver, and orientation of the line of sight, blinking, the motion of eyeballs, face expression, eyes open or closed state, and motion of the head), and 
wherein when the risk state is detected, the alarm controller is configured to adjust the alarm such that a timing of outputting the alarm becomes earlier than when the risk state is not detected ([0077], the sound output unit may output an alarm to the driver within the vehicle; [0410], a timing in accordance with conditions is calculated such that an alert is given to a sleeping driver in an early stage, and a short-period screen notification is given to the driver who is seated and operating a smartphone while paying attention to the front side; [0421], a recommended time (a notification timing) during which the driver is asked for to return at the same allowable automation level changes at every moment in accordance with a traveling environment, a state of the driver, loading of the vehicle, braking properties, and the like; timing at which the driver is asked for to return is directly dependent on the state of the driver; here, when the driver is in a risk state, the alarm adjusts is alarm to output earlier than when the driver is not in a risk state).

	Goldman teaches adjusting the threshold for detecting the abnormal state of the driver when the risk state is detected (Col. 2, lines 23-31, the method includes receiving driving context data, calculating risk data associated with driving risk based on driving context data, calculating adaptive threshold data based on the risk data, and determining whether to issue a driver alert based on the adaptive threshold data and driving parameter data; Col. 6, lines 24-29, when the alerts are executed, they help drivers take correcting actions or improve their driving (i.e. help execute a handover from the autonomous vehicle to manual mode); Col, 9, lines 51-63, the threshold is adapted based on levels of risk and driver style (i.e. skill of driver, awareness of driver, abnormal state of driver); here, the alert output is adjusted based on the adaptive threshold that is based on a risk state and driver state).
Oba and Goldman are analogous art to the claimed invention since they are from the similar field of vehicle controls and systems for issuing driver alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alert timing of Oba with the adaptive threshold of Goldman to create a vehicle system that outputs an alarm with different timings to a driver based on the detection of a risk state, detection of an abnormal driver state, and an adaptive threshold for determining the abnormal state of a driver.
The motivation for modification would have been to create a vehicle system that outputs an alarm with different timings to a driver based on the detection of a risk state, detection of an abnormal driver state, and an adaptive threshold for determining the abnormal state of a driver in order to create a more effective and safer vehicle control and driver notification system that can output alerts at different times to drivers based on the risk of the driving situation in combination with the state of the driver.

Regarding claim 2,
Oba-Goldman teach the invention as described in claim 1. Oba-Goldman further teach: 
the driver abnormal state detector is configured to detect the abnormal state based further on an eye-closed state of the driver (Oba, [0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight (see also [0108]); [0089], the line-of-sight detection unit performs line-of-sight detection of the face of the driver, an orientation of the face of the driver, and orientation of the line of sight, blinking, the motion of eyeballs, face expression, eyes open or closed state, and motion of the head).

Regarding claim 3,
Oba-Goldman teach the invention as described in claim 1. Oba-Goldman further teach: 
the risk state detector is configured to detect acceleration during traveling as the risk state (Oba, [0111], the automation levels along the route are set based on traffic information, surroundings information, weather information, road surface information, and the like, such as traffic, accidents, and construction (see [0284]); [0288], automation levels can be lowered to level 1 or 0 (i.e. manual mode) when an accident has occurred or a falling object is detected; here, in situations with traffic, accidents, or objects on the road, rapid changes in speed (i.e. acceleration/deceleration) are required to drive safely; these situations are risk states and require a change to manual or nearly manual driving mode; thus, the risk states are based on detected acceleration during traveling).

Regarding claim 4,
Oba-Goldman teach the invention as described in claim 2. Oba-Goldman further teach: 
 (Oba, [0111], the automation levels along the route are set based on traffic information, surroundings information, weather information, road surface information, and the like, such as traffic, accidents, and construction (see [0284]); [0288], automation levels can be lowered to level 1 or 0 (i.e. manual mode) when an accident has occurred or a falling object is detected; here, in situations with traffic, accidents, or objects on the road, rapid changes in speed (i.e. acceleration/deceleration) are required to drive safely; these situations are risk states and require a change to manual or nearly manual driving mode; thus, the risk states are based on detected acceleration during traveling).

Regarding claim 5,
Oba-Goldman teach the invention as described in claim 1. Oba-Goldman further teach: 
the alarm controller is configured to control the alarm by changing magnitude or output timing of the alarm (Oba, [0472], the system issues an alert/alarm for wakefulness to the driver; [0473], the alert/alarm output can be stronger after when it was first output; the alarm volume can be higher or light or haptic feedback can be output at a higher intensity; here, the alarm is controlled by changing its magnitude).

Regarding claim 6,
Oba-Goldman teach the invention as described in claim 2. Oba-Goldman further teach:
the alarm controller is configured to control the alarm by changing magnitude or output timing of the alarm (Oba, [0472], the system issues an alert/alarm for wakefulness to the driver; [0473], the alert/alarm output can be stronger after when it was first output; the alarm volume can be higher or light or haptic feedback can be output at a higher intensity; here, the alarm is controlled by changing its magnitude).

Regarding claim 7,
Oba-Goldman teach the invention as described in claim 3. Oba-Goldman further teach:
the alarm controller is configured to control the alarm by changing magnitude or output timing of the alarm (Oba, [0472], the system issues an alert/alarm for wakefulness to the driver; [0473], the alert/alarm output can be stronger after when it was first output; the alarm volume can be higher or light or haptic feedback can be output at a higher intensity; here, the alarm is controlled by changing its magnitude).

Regarding claim 8,
Oba-Goldman teach the invention as described in claim 4. Oba-Goldman further teach:
the alarm controller is configured to control the alarm by changing magnitude or output timing of the alarm (Oba, [0472], the system issues an alert/alarm for wakefulness to the driver; [0473], the alert/alarm output can be stronger after when it was first output; the alarm volume can be higher or light or haptic feedback can be output at a higher intensity; here, the alarm is controlled by changing its magnitude).

Regarding claim 9,
Oba-Goldman teach the invention as described in claim 1. Oba-Goldman further teach:
the alarm controller is configured to suppress acceleration of the vehicle in the automatic driving mode when the abnormal state of the driver continues for a set time or longer after the alarm is output (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle).

Regarding claim 10,
Oba-Goldman teach the invention as described in claim 2. Oba-Goldman further teach:
the alarm controller is configured to suppress acceleration of the vehicle in the automatic driving mode when the abnormal state of the driver continues for a set time or longer after the alarm is output (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle).

Regarding claim 11,
Oba-Goldman teach the invention as described in claim 3. Oba-Goldman further teach:
the alarm controller is configured to suppress acceleration of the vehicle in the automatic driving mode when the abnormal state of the driver continues for a set time or longer after the alarm is output (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle).

Regarding claim 12,
Oba-Goldman teach the invention as described in claim 4. Oba-Goldman further teach:
(Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle).

Regarding claim 13,
Oba-Goldman teach the invention as described in claim 9. Oba-Goldman further teach:
the alarm controller is configured to transition the automatic driving mode to a risk reduction mode including deceleration control when the abnormal state of the driver continues for a certain time or longer even after the acceleration is suppressed (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle and executes the emergency evacuation mode (i.e. risk reduction mode), including further vehicle deceleration; Fig. 9, shows the automatic driving mode can be transitioned to the emergency evacuation mode (i.e. risk reduction mode)).

Regarding claim 14,
Oba-Goldman teach the invention as described in claim 10. Oba-Goldman further teach:
the alarm controller is configured to transition the automatic driving mode to a risk reduction mode including deceleration control when the abnormal state of the driver continues for a certain time or longer even after the acceleration is suppressed (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle and executes the emergency evacuation mode (i.e. risk reduction mode), including further vehicle deceleration; Fig. 9, shows the automatic driving mode can be transitioned to the emergency evacuation mode (i.e. risk reduction mode)).

Regarding claim 15,
Oba-Goldman teach the invention as described in claim 11. Oba-Goldman further teach:
the alarm controller is configured to transition the automatic driving mode to a risk reduction mode including deceleration control when the abnormal state of the driver continues for a certain time or longer even after the acceleration is suppressed (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle and executes the emergency evacuation mode (i.e. risk reduction mode), including further vehicle deceleration; Fig. 9, shows the automatic driving mode can be transitioned to the emergency evacuation mode (i.e. risk reduction mode)).

Regarding claim 16,
Oba-Goldman teach the invention as described in claim 12. Oba-Goldman further teach:
the alarm controller is configured to transition the automatic driving mode to a risk reduction mode including deceleration control when the abnormal state of the driver continues for a certain time or longer even after the acceleration is suppressed (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle and executes the emergency evacuation mode (i.e. risk reduction mode), including further vehicle deceleration; Fig. 9, shows the automatic driving mode can be transitioned to the emergency evacuation mode (i.e. risk reduction mode)).

Regarding claim 17,
Oba teaches a vehicle driving control system having an automatic driving mode for causing a vehicle to travel under automatic driving ([0054], an automatic driving system, for the vehicle to travel under automatic driving, including a vehicle control system), the system comprising circuitry configured to ([0011], the system includes circuitry):
monitor a driver of the vehicle in a vehicle compartment who can take over driving from the driving control system during driving in the automatic driving mode ([0064], the driver monitoring unit monitors the driver in the vehicle; [0124], the driver can take over driving in manual mode from the automatic driving mode during traveling),
detect an abnormal state of the driver based on at least on determining that a visual-line direction of the driver or a face direction of the driver is equal to or more than a threshold wherein, a monitoring result of the driver includes the visual-line direction and the face direction ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight; here, the line-of-sight is the monitored result from the driver monitor; [0108], the abnormal state is based on comparing the line-of-sight to a predetermined threshold (i.e. equal to or more than a threshold); [0089], the line-of-sight detection unit performs line-of-sight detection of the face of the driver, an orientation of the face of the driver, and orientation of the line of sight, blinking, the motion of eyeballs, face expression, eyes open or closed state, and motion of the head),
detect, as a risk state of the automatic driving mode, at least one of a control state or a traveling environment of the vehicle in the automatic driving mode ([0270], the vehicle control system acquires surroundings information such as weather, events, and the like that affect an assumed route and traveling the route; [0282], the automation level setting unit sets a distribution of automation levels that are allowable on the traveling route based on map information, surroundings information, and the like; [0286], the driver is notified of changes that will cause the driver to be asked to return to the driving in section where autonomous driving is restricted; here, the control states are the levels of autonomy and risk states are determined based on traveling information; here, the risk states are the route sections where autonomy levels are lower, or manual mode), and
control an alarm to be output to the driver during traveling in the automatic driving mode based on detecting the abnormal state of the driver and the risk state of the automatic driving mode ([0077], an alarm is output to the driver by the vehicle control unit; [0128], a notification control unit provides a notification of various kinds of information or an alert to the driver or reminds the driver of paying attention; [0459], the driving mode switching control unit causes the notification about switching to manual mode to be provided to the driver; here, switching to manual mode occurs when the autonomous mode is no longer acceptable (i.e. in a risk state); [0472], the notification unit issues an alert/alarm for wakefulness of the driver; here, the alarm is output to the driver when the driver is not wakeful (i.e. in an abnormal state)),
wherein when the risk state is detected, the circuitry adjusts the alarm such that a timing of outputting the alarm becomes earlier than when the risk state is not detected ([0077], the sound output unit may output an alarm to the driver within the vehicle; [0410], a timing in accordance with conditions is calculated such that an alert is given to a sleeping driver in an early stage, and a short-period screen notification is given to the driver who is seated and operating a smartphone while paying attention to the front side; [0421], a recommended time (a notification timing) during which the driver is asked for to return at the same allowable automation level changes at every moment in accordance with a traveling environment, a state of the driver, loading of the vehicle, braking properties, and the like; timing at which the driver is asked for to return is directly dependent on the state of the driver; here, when the driver is in a risk state, the alarm adjusts is alarm to output earlier than when the driver is not in a risk state).
	However, Oba does not explicitly teach adjusting the threshold for detecting the abnormal state of the driver when the risk state is detected. 
Goldman teaches adjusting the threshold for detecting the abnormal state of the driver when the risk state is detected (Col. 2, lines 23-31, the method includes receiving driving context data, calculating risk data associated with driving risk based on driving context data, calculating adaptive threshold data based on the risk data, and determining whether to issue a driver alert based on the adaptive threshold data and driving parameter data; Col. 6, lines 24-29, when the alerts are executed, they help drivers take correcting actions or improve their driving (i.e. help execute a handover from the autonomous vehicle to manual mode); Col, 9, lines 51-63, the threshold is adapted based on levels of risk and driver style (i.e. skill of driver, awareness of driver, abnormal state of driver); here, the alert output is adjusted based on the adaptive threshold that is based on a risk state and driver state).
Oba and Goldman are analogous art to the claimed invention since they are from the similar field of vehicle controls and systems for issuing driver alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alert timing of Oba with the adaptive threshold of Goldman to create a vehicle system that outputs an alarm with different timings to a driver based on the detection of a risk state, detection of an abnormal driver state, and an adaptive threshold for determining the abnormal state of a driver.
.

Response to Arguments
Regarding Claim Rejections under 35 U.S.C. 101,
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
Applicant argues that at least the features of "the driver abnormal state detector being configured to detect the abnormal state of the driver based at least on determining that a visual- line direction or a face direction of the driver is equal to or more than a threshold" and "when the risk state is detected, the alarm controller is configured to adjusts the threshold for detecting the abnormal state of the driver such that a timing of outputting the alarm becomes earlier than when the risk state is not detected" of amended independent claim 1 integrate the alleged judicial exception to a practical application.
However, Examiner respectfully disagrees. The driver abnormal state detector, with its corresponding interpretation as stated above, is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment, which cannot provide an inventive step. Detecting an abnormal state of the driver based on vision-line or face direction can reasonably be performed in the human mind, which means it is no more than an abstract idea. The risk state being detected can also be performed in the human mind as a mental process/abstract idea. The alarm controller adjusting the threshold step is mere data gathering and displaying and is a well-understood, 

Regarding Claim Rejections under 35 U.S.C. 102,
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1-17 are rejected over Oba in view of Goldman.
Additionally, examiner responds to applicant’s arguments that Oba does teach the driver abnormal state detector being configured to detect the abnormal state of the driver based at least on determining that a visual-line direction or a face direction of the driver is equal to or more than a threshold ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight; [0108], the abnormal state is based on comparing the line-of-sight to a predetermined threshold (i.e. equal to or more than a threshold); [0089], the line-of-sight detection unit performs line-of-sight detection of the face of the driver, an orientation of the face of the driver, and orientation of the line of sight, blinking, the motion of eyeballs, face expression, eyes open or closed state, and motion of the head). Here, Oba teaches detecting an abnormal state of a driver based on a visual-line detection or face direction and how these compare to a threshold.
Examiner further responds that Oba teaches when the risk state is detected, the alarm controller is configured to adjust the alarm such that a timing of outputting the alarm becomes earlier than when the risk state is not detected ([0077], the sound output unit may output an alarm to the driver within the vehicle; [0410], a timing in accordance with conditions is calculated such that an alert is given to a sleeping driver in an early stage, and a short-period screen notification is given to the driver who is seated and operating a smartphone while paying attention to the front side; [0421], a recommended time (a notification timing) during which the driver is asked for to return at the same allowable automation level changes at every moment in accordance with a traveling environment, a state of the driver, loading of the vehicle, braking properties, and the like; timing at which the driver is asked for to return is directly dependent on the state of the driver; here, when the driver is in a risk state, the alarm adjusts is alarm to output earlier than when the driver is not in a risk state). Here, Oba teaches when a driver is in an abnormal and risky state, that the alarm is adjusted in order to be output at a timing that is different (i.e. sooner) than when the alarm would be output in a non-risky or abnormal state. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON B EMMETT/Examiner, Art Unit 3664            

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664